Citation Nr: 1438217	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO. 10-40 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to December 28, 2009 for service connection for a left knee meniscal tear.

2. Entitlement to an effective date prior to December 28, 2009 for service connection for mild laxity of the left knee.

3. Entitlement to an effective date prior to December 28, 2009 for service connection for limitation of extension of the left knee.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of background, the Veteran initially filed an appeal as to the assigned effective date for service connection for mild laxity of the left knee, limitation of extension of the left knee, and a left meniscal tear. However, in a November 2010 rating decision, the RO discontinued service connection for a left meniscal tear, effective December 28, 2009, which was the initial effective date of the award. Further, a left meniscal tear is no longer listed as a service connected disability. As such, the Board finds that a left meniscal tear is no longer service connected, and therefore the Veteran's claim for an earlier effective date for that disability has been rendered moot. However, for the sake of thoroughness, the Board has still addressed the issue of an earlier effective date for the grant of service connection for a left knee meniscal tear below.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran's original claim for entitlement to service connection for a left knee disability arose from a May 1976 claim, within one year after his separation from service, and entitlement to service connection was denied by the RO in an August 1976 rating decision and in a November 1976 notice letter, which included appellate rights. The Veteran did not appeal.

2. The Veteran filed to reopen the previously denied claim of service connection for a left knee disability on December 28, 2009, and in April 2010 and May 2010 rating decisions service connection for a left knee disability was reopened and service connection for a left knee meniscal tear, left knee laxity, and limitation of extension of the left knee was granted. The RO assigned ratings of 10 percent for a left knee meniscal tear, 10 percent for left knee laxity, and 30 percent for limitation of left knee extension, all of which were effective December 28, 2009.

3. Prior to the December 2009 claim, there were no pending requests for service connection that remained unadjudicated, and no appeals or new and material evidence were submitted during the applicable appellate periods.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior December 28, 2009 for the award of service connection for a left knee meniscal tear have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2013).

2. The criteria for an effective date prior December 28, 2009 for the award of service connection for mild laxity of the left knee have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2013).

3. The criteria for an effective date prior December 28, 2009 for the award of service connection for limitation of extension of the left knee have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initially assigned effective dates following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The RO has also associated all identified private medical treatment records and the Veteran's Social Security records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date, and therefore VA had no duty to obtain one.

Since VA has obtained all relevant identified records and a medical examination is not required to make a decision on the claim, given that the relevant question for the Board is the date of claim, the Board finds that VA's duty to assist in this case is satisfied. 

II. Earlier Effective Date

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2). In cases where service connection was granted on the basis of new and material evidence following a prior disallowance, the effective date is the later of the date of receipt of the application to reopen or the date entitlement arose. See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(2).

The effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA. Lalonde v. West, 12 Vet. App. 377, 382 (1999). Further, where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted. Washington v. Gober, 10 Vet. App. 391 (1997).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b)-(c); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a). Additionally, a rating decision will not become final if the Veteran submits new and material evidence within the one year appellate period. See 38 C.F.R. § 3.156(a)-(b).

The Veteran contends he is entitled to an effective date earlier than December 28, 2009 for the grants of service connection for a left knee meniscal tear, left knee mild laxity, and left knee limitation of extension. As the analysis is the same for all three claims, the Board will address them together. The preponderance of the evidence is against a finding that an earlier effective date for any of the three claims is warranted in this case.

The Veteran applied to reopen his previously denied claim on December 28, 2009. The claim was reopened and service connection granted in April 2010 and May 2010 rating decisions. As service connection was granted based on the reopening of a claim, the appropriate effective date is the date of his petition to reopen his claim, which is December 28, 2009. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2); Washington, 10 Vet. App. 391.

The Board finds there are no unadjudicated applications for service connection, unaddressed notices of disagreement, or new and material evidence prior to the Veteran's December 2009 application to reopen. The Veteran's claim for service connection for a left knee disability initially arose from a May 1976 claim, and was denied in an August 1976 rating decision. The Board notes that the Veteran's initial claim was filed within one year of his separation from service, and therefore, the day following his separation could serve as an effective date. 38 C.F.R. § 3.400(b)(ii)(b). However, as stated above, in cases involving a reopened claim the effective date cannot be earlier than the subsequent claim to reopen. 38 C.F.R. § 3.400(r), 3.400(q)(2); see Leonard v. Principi, 17 Vet. App. 447, 452 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332, 340 (1995).

The original May 1976 claim was finally denied in an August 1976 rating decision. It does not appear that this decision was issued concurrently with a notice letter and inclusion of appellate rights.  Subsequently, the RO received records of VA treatment for knee problems; it is not clear whether these were received in May or October of 1976, as there are varying date stamps on the records (both dates).  Significantly, however, undated VA records are cited in the August 1976 rating decision, and the description in the rating decision appears to match the noted VA records.  In any event, the Veteran was notified of the unfavorable rating action in November 1976, after the receipt of the records, and the Veteran was provided his appellate rights at that time.  No appeal was made within the following year, nor was new and material evidence submitted during the applicable appellate period.  The Veteran has also not since furnished original copies of relevant service department evidence.  Therefore, the RO's decision is final. 38 C.F.R. §§ 3.156, 19.118(a) (1977). At no other time has the Veteran communicated an intent to apply for service connection for his left knee disability, and as such there are no other outstanding unadjudicated applications for service connection. 38 C.F.R. § 3.155(a).

Finally, the Board notes that the Veteran has not alleged clear and unmistakable error (CUE) with respect to the August 1976 rating decision initially denying service connection for a left knee disability, which can also serve as a basis for earlier effective dates. Should the Veteran decide to file a CUE claim as to the August 1976 rating decision, CUE must be pled with specificity, including what the alleged error is, reasons as to why the result of the prior determination would have been manifestly different but for the alleged error, and the date of the decision being challenged. 38 U.S.C.A. § 5109A; Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 38 C.F.R. § 3.105(a); see also Phillips v. Brown, 10 Vet. App. 25 (1997).

Unfortunately, the Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). As there are no outstanding unadjudicated claims prior to the Veteran's December 28, 2009 claim to reopen, the Board finds that an effective date earlier than December 28, 2009, is not warranted in this case.


ORDER

Entitlement to an effective date prior to December 28, 2009 for service connection for a left knee meniscal tear is denied.

Entitlement to an effective date prior to December 28, 2009 for service connection for mild laxity of the left knee is denied.

Entitlement to an effective date prior to December 28, 2009 for service connection for limitation of extension of the left knee is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


